



COURT OF APPEAL FOR ONTARIO

CITATION:
Thurston (Re), 2012 ONCA 436

DATE: 20120621

DOCKET: C54946

Goudge, Watt and Hoy JJ.A.

IN THE MATTER OF: Stephen Thurston

AN APPEAL UNDER PART XX.1 OF THE CRIMINAL CODE

Stephen Thurston, appearing in person

Suzan E. Fraser,
amicus curiae

Jean Buie, for the Centre for Addiction and Mental
    Health

Grace Choi, for the respondent

Heard: June 18, 2012

On appeal against the disposition of the Ontario Review
    Board dated, October 28, 2011.

APPEAL BOOK ENDORSEMENT

[1]

It is clear that the Board misunderstood the joint submission of the
    parties. It imposed a condition more restrictive than that jointly submitted,
    although it clearly intended to impose the conditions jointly submitted.

[2]

We would correct this error by removing condition 2(e) in the
    disposition and substituting the condition that was jointly submitted and that
    the Board intended to impose, namely when residing in the General Forensic
    Unit to live in the community in accommodations approved by the person in
    charge.

[3]

Appeal allowed in accordance with these reasons.


